Citation Nr: 0101272
Decision Date: 01/17/01	Archive Date: 03/12/01

Citation Nr: 0101272	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  90-28 851	)	DATE JAN 17, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  




WITNESSES AT HEARING ON APPEAL

The veteran and his mother






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1988 rating decision of 
the RO.  

In March 1992, the Board remanded the case for additional 
development.  

In August 1996, the Board granted service connection for 
PTSD.  Pursuant to 38 U.S.C.A. § 7103 (West 1991 & Supp. 
2000), in July 1997, reconsideration of the Board's decision 
was ordered.  

The expanded panel on Reconsideration remanded the case in 
January 1998.  



FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO denied the 
veteran's claim of service connection for a nervous condition 
to include PTSD.  

2.  In December 1982, the veteran was notified of the 
decision as well as his appellate rights; however, he failed 
to file a Notice of Disagreement.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1982 rating decision.  

4.  The veteran is shown as likely as not to be suffering 
from disability manifested by PTSD due to his combat service 
in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an acquired psychiatric disorder to include 
PTSD.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.314 (2000).  

2.  By extending the benefit of the doubt to the veteran, his 
PTSD is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  There is, however, no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In December 1982, the RO denied the veteran's original claim 
of service connection for a nervous condition to include 
PTSD.  The veteran was notified of the decision as well as 
his appellate rights; however, he failed to file a timely 
Notice of Disagreement.  As the veteran did not file a Notice 
of Disagreement within one year of the December 1982 notice 
of the rating decision of the same month, the decision became 
final.  

At the time of the December 1982 rating decision, the 
evidence consisted of the veteran's service medical records, 
some of his personnel records, VA medical evidence and 
statements of the veteran.  The service medical records 
revealed no evidence of a psychiatric disorder.  In 
statements, the veteran alleged, in essence, that he had had 
nervous problems ever since his discharge from service.  
There was no medical evidence in the record showing any 
psychiatric problems since service. 

The evidence submitted subsequent to the December 1982 rating 
decision includes private and VA medical evidence, statements 
and testimony of the veteran and additional service personnel 
records and other evidence documenting the nature of the 
veteran's service.  

Of particular interest for purposes of reopening, the Board 
notes that numerous private and VA medical professionals have 
determined that the veteran suffers from PTSD as a result of 
his service in the Republic of Vietnam.  

The Board finds that these medical reports are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  The reports are certainly new, as there 
was no evidence of a psychiatric disorder at the time of the 
December 1982 rating decision. 

Furthermore, they are material as they are probative of the 
issue of service incurrence.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder to include PTSD.

Merits

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In light of the Board's disposition of the issue, 
however, remand for consideration of the new law is not 
necessary.  The veteran is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32807-32808 
(1999) (to be codified at 38 C.F.R. § 3.304(f)); Cohen v. 
Brown, 10 Vet. App. 128.  

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  

It has been confirmed that the veteran did receive the Combat 
Action Ribbon for his service in the Republic of Vietnam.  
Thus, the Board concedes that the veteran engaged in combat 
with the enemy.  Inasmuch as there is an absence of clear and 
convincing evidence to the contrary, the veteran has 
established the occurrence of the claimed in-service 
stressor.  

VA medical records show that the veteran was hospitalized on 
numerous occasions since 1988.  The diagnoses include alcohol 
and substance dependence, personality disorders, depression, 
schizoaffective disorder and PTSD.  

Various medical records dated from 1988 were also received 
from private and state facilities.  The psychiatric diagnoses 
included those of PTSD, personality disorder, depression and 
polysubstance abuse.  Of particular interest, a March 1989 
private medical report shows that the veteran was diagnosed 
as having moderately severe PTSD.  The physician opined that 
the veteran's PTSD problems were directly related to his 
Vietnam experiences and that the veteran used alcohol and 
drugs to deal with those difficulties.  The physician further 
noted that the veteran had problems adjusting to civilian 
life and maintaining employment due to his PTSD.  

In June 1989, a VA examination was conducted.  The veteran 
was diagnosed as having alcohol abuse, cocaine abuse and 
immature, borderline, and anti-social personality traits.  
The veteran recounted his stressors and reported symptoms 
such as flashbacks, nightmares, irritability and isolative 
behavior.  The examiner noted that the veteran might have had 
some PTSD problems but did not have enough symptoms to meet 
the minimum criteria for a formal diagnosis.  

In January 1994, a VA general medical examination was 
conducted.  PTSD was diagnosed.  

At a July 1995 VA psychiatric examination, the diagnoses 
included dysthymic disorder, alcoholism in remission and 
schizoid type.  A VA general medical examination conducted 
the same month included a diagnosis of PTSD.  

In November 1989 and November 1995, hearings were conducted.  
The veteran testified that he developed alcohol and substance 
abuse problems while in Vietnam.  He stated that he married 
in 1980 and had one child.  He noted that he was divorced 
after four years of marriage and that his visitation rights 
were restricted because of his violent tendencies.  He 
testified that he also had employment problems due to his 
behavior.  He complained of flashbacks and dreams about 
Vietnam and noted having made suicide attempts.  

The veteran's mother testified that the veteran's brother 
died in Vietnam prior to the veteran's service.  She stated 
that, as the veteran's service continued, his letters to home 
became empty.  She stated that, upon his return, the 
veteran's relationship with the family was impaired and that 
he had been seeking psychiatric treatment since the 1970's.  

At the November 1989 hearing, the veteran submitted an 
October 1989 transcript of a private physician's deposition.  
In the deposition, the physician noted that the veteran 
displayed symptoms of isolated behavior, irritability and 
destructiveness.  He also noted that the veteran was easily 
startled and had flashbacks.  The physician concluded that 
the veteran had PTSD.  

In February 2000, the veteran underwent another VA 
psychiatric examination.  The examiner diagnosed mixed 
substance dependence, depression and personality disorder and 
indicated that the veteran did not appear to meet the 
criteria for PTSD.  Much of the examination report addressed 
inconsistencies in the veteran's military history.  

Although there is conflicting medical evidence concerning the 
current nature of the veteran's psychiatric disability, the 
Board notes that several VA and private physicians have 
diagnosed PTSD due to the veteran's service in the Republic 
of Vietnam.  The Board acknowledges that PTSD has been 
specifically ruled out as a diagnosis on more than one 
occasion.  Nonetheless, the Board finds that the evidence is 
in relative equipoise in this regard.  Thus, by extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection for PTSD is warranted in this case.  
38 C.F.R. § 3.102.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether service connection is 
warranted rather than whether new and material evidence has 
been submitted; however, the veteran has not been prejudiced 
by the Board's decision.  Bernard v. Brown, 4 Vet. App. at 
392-94.  



ORDER

As new and material evidence has been received, the claim of 
service connection for an acquired psychiatric disability to 
include PTSD is reopened.  

Service connection for PTSD is granted.  


			
	G. H. SHUFELT	STEVEN L. COHN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals
	

		
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

 



Citation NR: 9624634	
Decision Date: 08/30/96		Archive Date: 09/04/96
DOCKET NO.  90-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	S. Paige Burress, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1968 to July 
1970.

This matter initially came to the Board of Veterans Appeals 
(Board) from a July 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which determined that new and material 
evidence had not been submitted to warrant reopening the 
veterans claim of service connection for a nervous disorder, 
to include PTSD.

This case was remanded by the Board in March 1992 for further 
development.


CONTENTIONS OF APPELLANT ON APPEAL


The veteran contends that he incurred a nervous disorder, 
specifically PTSD, during his Vietnam service.


DECISION OF THE BOARD


The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to warrant reopening the veterans claim of 
service connection, and the evidence favors the grant of 
service connection for PTSD.



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO insofar as possible.

2.  Service connection for a nervous disorder was denied by 
the RO in December 1982, on the basis that there was no 
actual evidence of combat, and that PTSD was not shown.

3.  Some of the recently presented evidence since the 
December 1982 denial is not redundant and cumulative, is 
relevant and probative, and presents a reasonable possibility 
that the outcome of the veterans claim of service connection 
for PTSD. 

4.  The veterans psychiatric disorder probably resulted from 
his Vietnam service.


CONCLUSIONS OF LAW


1.  Evidence submitted since the December 1982 denial to 
reopen the claim, is new and material evidence; thus, the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1995).

2.  PTSD was incurred in service.  38 U.S.C.A. §  1110, 5107, 
7104 (West 1991); 38 C.F.R. § 3.102, 3.304(f) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1995).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1995).  
Personality disorders are not diseases within the meaning of 
applicable legislation, therefore, personality disorders may 
not be service-connected.  38 C.F.R. § 3.303(c) (1995).

In December 1982, the RO denied the veterans claim of 
entitlement to service connection for a nervous disorder, to 
include PTSD.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1995).

The United States Court of Veterans Appeals (Court) has 
established a two-step analysis that must be applied in cases 
in which a claimant seeks to reopen a claim that has become 
final.  First, there must be a determination as to whether 
there is new and material evidence to reopen the claim.  If 
there is such evidence, the claim must be reviewed on the 
basis of all the evidence, both old and new.  A decision 
regarding either is appealable.  Manio v. Derwinski, 1 
Vet.App. 171 (1991).  The Court has defined new evidence as 
evidence which is neither cumulative nor redundant and 
material evidence as that which is relevant and probative 
as to the issues presented.  Colvin v. Derwinski, 1 
Vet.App. 178 (1991).  If the evidence is found to be new and 
material under these guidelines, the claim is reopened, and 
then the Board must evaluate the merits of the veterans 
claim in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the 
additional evidence considered presents a reasonable 
possibility of changing the outcome, then the claim is 
reopened.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet.App. 510 (1992).

In a recent case unrelated to the present appeal, the Court 
has stated that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  Evans v. Brown, No. 93-1220 (U.S. 
Vet.App. Aug. 1, 1996).  Following the December 1982 denial 
on the merits, the RO, in a later December 1982 decision 
denied reopening the veterans claim.  Therefore, the 
question now before the Board is whether new and material 
evidence has been added to the record subsequent to the 
December 1982 denial to reopen.  


1.  Evidence Submitted Prior to the December 1982 Denial to 
Reopen


Evidence submitted prior to the December 1982 denial to 
reopen the veterans claim consists of: service medical 
records; copies of the veterans DD-214 and service records; 
and a November 1982 statement from the veteran.

The veterans service medical records, dated from October 
1968 to July 1970, are negative for reports or diagnoses of 
nervous disorders, including PTSD.  The veterans service 
records are positive for reports of combat history.  The 
veterans DD-214 shows that he was awarded citations 
associated with combat service, such as a Combat Action 
Medal, and a Presidential Unit Citation.

A November 1982 statement from the veteran recounted his 
combat stressors.  The veteran reported that he was in a 
heavy combat zone and saw soldiers blown up and injured.  He 
reported that since his return from Vietnam, he had 
difficulties managing his emotions, and problems securing and 
maintaining employment.


2.  Evidence Submitted Since the December 1982 Denial to 
Reopen


Evidence submitted since the December 1982 denial to reopen 
includes: service records; VA hospitalization and rating 
examination reports; non-VA hospitalization and private 
physician reports; a Social Security Administration (SSA) 
appeals decision; and personal hearing testimony, including 
exhibits.  

Records regarding the veterans service include copies of the 
veterans DD-214, service records, and U. S. Marines Corps 
command chronologies about the veterans unit.  The veterans 
DD-214 and service records, showing places and dates of his 
combat service, is cumulative and redundant of evidence 
previously considered.  The veterans service records 
submitted prior to December 1982, provided the necessary 
information regarding unit assignments, combat service, and 
citations.  Therefore such evidence is not new and material. 

The record includes an October 1990 SSA appeals decision 
regarding disability benefits.  SSA benefits were granted on 
the basis of disability, and the findings listed the 
following disorders: severe substance abuse disorder, 
anxiety, depression and personality disorder.  

This evidence is not relevant or probative of the issue of 
whether or not the listed disorders, or the grant of SSA 
disability benefits are related to the veterans service.  
Therefore, the evidence does not have the reasonable 
possibility of changing the outcome of this case.  

The VA treatment records show that the veteran was 
hospitalized during the following periods: August and 
September 1988; May to June 1989, and August and December 
1989; February and June 1990; January, April, September and 
December 1991; November and December 1992; and October to 
November 1993.  The reports indicate that the veteran was 
diagnosed with alcohol and substance dependence, personality 
disorders, depression, schizoaffective disorder, and PTSD.

Although the evidence shows that the veteran has been 
diagnosed with various psychiatric disorders, including PTSD, 
the reports do not include the basis for which the diagnoses 
were made.  The examiners did not specifically attribute any 
of the disorders to the veterans service.  The veterans 
reported symptoms and examination findings were not 
specifically associated with the diagnoses reported.  
Therefore, it does not have the possibility of changing the 
outcome of this case.

Of record are VA rating examination reports from June 1989, 
January 1994, and July 1995.  The June 1989 VA rating 
examination report shows that the veteran was diagnosed with 
alcohol abuse, cocaine abuse, and immature, borderline, and 
anti-social personality traits.  The veteran recounted his 
stressors and reported symptoms such as flashbacks, 
nightmares, irritability and isolative behavior.  The 
examiner reported that the veteran may have some PTSD 
problems, but that he did not have enough symptoms to meet 
the minimum criteria for a formal diagnosis.

The January 1994 VA general medical examination report notes 
a diagnosis of PTSD.  The July 1995 VA rating examiner 
reported diagnoses of dysthymic disorder, alcoholism in 
remission, and schizoid type.  The general medical 
examination report included a diagnosis of PTSD.  

Although psychiatric disorders, including PTSD were 
diagnosed, the VA examination reports are not new and 
material evidence.  The diagnoses given were not specifically 
related to the veterans combat service.  In fact, given the 
reported symptoms, the examiner in July 1989 offered the 
opinion that the veteran may have PTSD related problems, but 
that he did not meet the minimum criteria for the diagnosis.  
Therefore, this evidence does not have the reasonable 
possibility of changing the outcome of this case.  

The non-VA records and private physician reports of record 
include: a May 1988 hospitalization report; a March 1989 
medical report; a May 1989 physicians letter; an August 1989 
medical report; February, March, and May 1991 hospitalization 
reports; a May 1991 state hospital report; state hospital 
reports from March and December 1992, and January 1993; a 
March 1994 hospital report; hospital reports dated from 1992 
to 1995; and an August 1995 state hospital report.

Collectively, the medical records indicate that the veteran 
was given diagnoses of PTSD, personality disorders, 
depression, and polysubstance abuse.  Although these 
diagnoses were reported, the examiners did not relate the 
diagnoses, or the reported symptoms to the veterans service.  
Therefore, the evidence is not relevant or probative of 
whether or not these disorders are specifically related to 
the veterans service.  

However, a March 1989 private medical report shows that the 
veteran was diagnosed with moderately severe PTSD.  The 
physician opined that the veterans problems with PTSD were 
directly related to his Vietnam experiences, and that the 
veteran used alcohol and drugs to deal with some 
difficulties.  The physician further noted that the veteran 
had problems adjusting to civilian life and maintaining 
employment due to his PTSD.

The March 1989 report is new and material evidence, since the 
physician related the specific diagnosis of PTSD to the 
veterans combat service.  Therefore, it has the reasonable 
possibility of changing the outcome of this case.

The record shows that the veteran was afforded several 
personal hearings in November 1989 and November 1995.  

The veteran offered testimony regarding his Vietnam service, 
including unit assignments, details regarding combat 
stressors, and combat citations.  He testified that he 
developed alcohol and substance abuse problems while in 
Vietnam, and served time in prison for crimes related to that 
abuse.  He testified that he married in 1980, and had one 
child, but was divorced after four years of marriage.  He 
testified that his visitation rights were restricted because 
of his violent tendencies.  He testified that he had 
employment problems due to his behavior.  He testified that 
he had flashbacks and dreams about Vietnam.  He testified 
that he had made suicide attempts.  

The veterans mother testified that the veterans brother 
died in Vietnam prior to the veterans service.  She 
testified that as the veterans service continued, his 
letters home became empty.  She testified that the veterans 
friends from home, also served during that time.  She 
testified that upon his return, the veterans relationship 
with the family was impaired, and that he had been seeking 
psychiatric treatment since the 1970s.  

At the November 1989 hearing, the veteran submitted 
additional evidence, including an article regarding the 7th 
Marines, and an October 1989 transcript of a private 
physicians deposition, including exhibits presented during 
the deposition. 

The private physicians deposition testimony included a 
description of PTSD and its manifestations.  The physician 
noted that the veteran displayed symptoms of isolative 
behavior, irritability, destructiveness, was easily startled, 
and had flashbacks.  The physician was presented with copies 
of August and September 1988 VA treatment reports showing a 
diagnosis of PTSD, and of a November 1982 private examination 
report showing diagnoses for alcohol and substance abuse, as 
well as anti-social personality traits with an arrest and 
subsequent dysphoria.  Upon examination of the reports, and 
the history of the veterans problems with the law, the 
physician concluded that the veteran had PTSD.  

The testimony is new and material evidence, since the private 
physician relates the veterans symptoms to his Vietnam 
service, and provides the basis for the specific diagnosis of 
PTSD.  Therefore, it has the reasonable possibility of 
changing the outcome of this case.  As outlined above, it is 
the determination of the Board that the evidence presented by 
the appellant with regard to his claim of entitlement to 
service connection for PTSD is new and material.  
Accordingly, the claim of service connection for PTSD is 
reopened.


Entitlement to Service Connection for 
PTSD


In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  After a review of the record in 
this case, the Board has determined that the preponderance of 
the evidence supports a grant of service connection for PTSD.  
Therefore, in light of such determination, the veteran would 
not be prejudiced by this decision without remanding for 
additional development, including the presentation of 
additional argument or evidence. See Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).

A conclusion that there is new and material evidence to 
reopen this claim, carries with it a finding that the claim 
is well grounded.  Crowe v. Brown 7 Vet.App. 238 (1994).  

As discussed, the record contains several medical reports 
where the examiners specifically relate the veterans 
symptoms and reported stressors to the veterans service.  
The examiners provided the specific basis for the diagnosis.  
Therefore, the veteran has a clear diagnosis of PTSD, which 
has been related to the reported stressors, as required by 
38 C.F.R. § 3.304(f) (1995).  It is also noted that there 
must be evidence of a stressor, and combat citations are 
accepted as conclusive evidence of stressors, as outlined in 
38 C.F.R. § 3.304(f) (1995).  The service records are 
positive for reports of combat history.  Furthermore, the 
veterans DD-214 shows that he was awarded citations 
associated with combat service, such as a Combat Action Medal 
and a Presidential Unit Citation.  Such evidence meets the 
requirements of 38 C.F.R. § 3.304(f) (1995), with regard to 
combat related stressors.  

In view of the evidence presented and discussed, service 
connection for PTSD has been established, and the appeal is 
granted.




ORDER

Service connection for PTSD is granted.


		
	RIPLEY P. SCHOENBERGER
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


